Citation Nr: 1706433	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the severance of service connection for posttraumatic stress disorder was proper.

2.  Whether the recoupment of separation pay by withholding VA disability compensation benefits was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to July 1989, from August 1990 to July 1996, and from October 2000 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the Veteran's claims is currently with the RO in Waco, Texas.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In August 2014, the Board remanded the Veteran's claim for further development.  As will be discussed in greater detail below, the Board finds that the Agency of Original Jurisdiction (AOJ) has not substantially complied with the August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In the August 2014 remand, the Board directed the AOJ to contact the VA Office of Inspector General (OIG) and request a copy of the report of investigation that culminated in the finding that the Veteran committed fraud in the pursuit of VA compensation benefits, as well as the documentation used to reach that decision.  The Board also instructed the AOJ to conduct an audit that showed the amounts withheld or recovered from the Veteran, and provide the Veteran with a copy of the audit.
In April 2015, an audit was performed showing the amounts withheld from the Veteran.  In May 2015, the Veteran was sent a letter summarizing the details of the audit; however, there is nothing to suggest that the Veteran was afforded a copy of the actual audit.  Therefore, further remand is necessary to provide him with a complete copy of the results of the April 2015 audit.

In April 2015, the AOJ requested copies of the report of investigation from the OIG.  In August 2015, the AOJ sent a follow up request and, later that same month, the OIG responded with reports of investigation dated in October 2007, August 2008, January 2009, May 2009, as well as two memoranda from January 2009.  The reports of investigations identify a number of attachments to the reports.  For example, the August 2008 report of investigation notes two attachments: a probable cause affidavit and a criminal complaint.  These documents, however, are not associated with the record as directed by the August 2014 remand.  Therefore, on remand the AOJ should once again attempt to obtain any supporting documentation used to reach the OIG's decision.

Finally, in a May 2015 statement, the Veteran's representative requested another Board hearing after the OIG's report was obtained because "the law on which the report was based upon has been overturned and no longer applies to him."  A hearing will be granted if a Veteran or his representative expresses a desire for such.  38 C.F.R. § 20.700(a) (2016); see also Cook v. Snyder, No. 15-0873, __ Vet. App. __ 2017 WL 405830, (Vet. App. Jan. 31, 2017).  As such, on remand, the Veteran should be scheduled for another Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

1. Send the a full copy of the audit showing the amounts withheld or recovered from the Veteran as a part of the recoupment of the $15,321.60 in separation pay upon which the May 2015 letter was based.

2.  Contact the VA OIG and request any documentation or evidence used to reach any decision in the Veteran's claim, including any of the documents identified as attachments in the reports of investigation dated in October 2007, August 2008, January 2009, May 2009, as well as two memoranda from January 2009.

Should the OIG conclude that privacy issues preclude the provision to VA of any of any documentation or evidence used to reach any decision in the Veteran's claim, provide a redacted copy of the file.

3.  Thereafter, and after any further necessary development, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for further appellate review.

4.  Thereafter, schedule the Veteran for a Board hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

